DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Office Action is in response to the amendment filed on 11/17/2022.  This Action is made FINAL.

Claims 1-15 are pending and they are presented for examination.  

Response to Arguments

Applicant's arguments filed regarding claim 1 (page 10).  The argument(s) presented is/are not persuasive based on 112(a) rejection (found below) pertaining to the use of term activated and other rejections set forth (see below rejections).  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first determination unit, a second determination unit, a control unit, a detecting unit, a releasing unit that: determines, executes, detects, releases in claims 1, 2, 3, 4, 5, 6, 8, 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 1 and 10-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 (similarly claims 10, 11, 12 and 13) recite: “when the extended application is activated”.  The applicant has replaced the term “launched” (e.g. instantiated) to “activated”.  The specification does not (emphasis added) describe activation of any extended application.  It is well known in the art, a launched VM can be activated or deactivated.    Therefore, determining of an extended application being activated is not disclosed within the specification.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (similarly claims 10, 11, 12, 13) recite: “when the extended application is activated”.  The applicant has replaced the term “launched” to “activated”.  The specification does not (emphasis added) describe activation of any extended application.  The examiner is unclear how the term “activated” should be interpreted based on lack of disclosure from the specification.  Since, launching of an extended application and activation of an extended application can be interpreted differently.

Claim 1 (similarly claims 2-6, 8 and 12-15) recites “a VM” and/or “the VM” in multiple instances of the limitation without clearly defining its antecedent bases.  For example, last limitation recite “extended application can reuse the VM, based on that a VM is able to execute the same function”… “using the VM”. 
Claims 2-11, 14 and 15 are dependent claims of claim 1 and therefore are rejected based on rejection of claim 1.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner (Pat 10318347).

As per claim 1, Wagner teaches:
An information processing apparatus that can execute an extended application, the apparatus comprising: 
one or more memories that store a virtual machine (VM) for executing the extended application and information indicating whether or not the extended application is able to reuse the VM; ([Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.  [Column 28 line 22-28], All of the methods and processes described above may be embodied in, and fully automated via, software code modules executed by one or more computers or processors. The code modules may be stored in any type of non-transitory computer-readable medium or other computer storage device. Some or all of the methods may alternatively be embodied in specialized computer hardware. [Colum 21 line 25-33], When the on-demand code execution system receives a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. [Column 5 line 20-29], The instance allocation unit 186 finds the compute capacity to be used for servicing a request to execute a task. For example, the instance allocation unit 186 identifies a virtual machine instance and/or a container that satisfies any constraints specified by the task and assigns the identified virtual machine instance and/or container to a calling user, an owning user, or the task itself. The instance allocation unit 186 may perform such identification based on the programming language in which the task is written.)
a first determining unit that determines, when the extended application is activated, whether or not the extended application can reuse the VM based on the information; and([Column 4 line 17-53], To increase the efficiency of virtual task executions relative to distinct task executions (such as distinct tasks sharing identical code), the on-demand code execution system may capitalize on the common code base of related virtual tasks, to minimize unnecessary replication of the code base. For example, where a first virtual task is executing on the on-demand code execution system and a call is obtained to execute a second related virtual task, the on-demand code execution system may collocate an execution of the second virtual task with the execution of the first virtual task (e.g., within the same geographic location, data center, physical computing device, virtual computing device, or container), enabling more rapid retrieval of the code base during execution of the second virtual task (by virtue of the code base being “proximate” to an execution location of the second virtual task, such by being located in memory rapidly accessible by the execution of the second virtual task). In some instances, the on-demand code execution system may execute a second virtual task using resources common to a related first virtual task, such as by referencing a common language runtime, thereby increasing the efficiency at which the second virtual task can be executed. In other instances, the on-demand code execution system may “re-use” execution environments of a first virtual task as an execution environment of a second related virtual task, such that after a first virtual task is executed in an environment (e.g., a software container), the second virtual task is executed in the same environment. This may reduce the need, for example, for the on-demand code execution system to generate new execution environments in which to execute tasks (e.g., where the on-demand code execution system provides separate execution environments for different tasks). Accordingly, the division of a common task into multiple virtual tasks may be associated with significantly reduced computing resource costs when compared to the creation of multiple distinct tasks sharing common code.  [Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Colum 21 line 25-33], When the on-demand code execution system receives a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. [Column 5 line 20-29], The instance allocation unit 186 finds the compute capacity to be used for servicing a request to execute a task. For example, the instance allocation unit 186 identifies a virtual machine instance and/or a container that satisfies any constraints specified by the task and assigns the identified virtual machine instance and/or container to a calling user, an owning user, or the task itself. The instance allocation unit 186 may perform such identification based on the programming language in which the task is written.)
a control unit that, in a case that the first determining unit has determined that the extended application can reuse the VM, based on that a VM is able to execute the same function as a function of the extended application and the VM that can be reused is stored in the one or more memories, executes the extended application using the VM that is stored. ([Column 13 line 40-58], In some embodiments, the virtual machine instances in a warming pool 130A may be used to serve any user's calls. In one embodiment, all the virtual machine instances in a warming pool 130A are configured in the same or substantially similar manner. In another embodiment, the virtual machine instances in a warming pool 130A may be configured differently to suit the needs of different users (e.g., corresponding to a calling user or an owner of a called task). [Column 13 59-67 and column 1-6], The warming pool managers 130 may pre-configure the virtual machine instances in a warming pool 130A, such that each virtual machine instance is configured to satisfy at least one of the operating conditions that may be requested or specified by a user when defining a task. In one embodiment, the operating conditions may include program languages in which the potential user code of a task may be written. For example, such languages may include Java, JavaScript, Python, Ruby, and the like. In some embodiments, the set of languages that the user code of a task may be written in may be limited to a predetermined set (e.g., set of 4 languages, although in some embodiments sets of more or less than four languages are provided) in order to facilitate pre-initialization of the virtual machine instances that can satisfy calls to execute the task. [Column 22 line 1-8], The instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Colum 21 line 25-33], When the on-demand code execution system receives a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. [Column 5 line 20-29], The instance allocation unit 186 finds the compute capacity to be used for servicing a request to execute a task. For example, the instance allocation unit 186 identifies a virtual machine instance and/or a container that satisfies any constraints specified by the task and assigns the identified virtual machine instance and/or container to a calling user, an owning user, or the task itself. The instance allocation unit 186 may perform such identification based on the programming language in which the task is written.)

As per claim 2, rejection of claim 14 is incorporated:
Wagner teaches wherein in a case that the first determining unit has determined that the extended application cannot reuse the VM, or in a case that the second determining unit has determined that the one or more memories do not store a VM which can be reused by the extended application, the control unit performs control so that a new VM for executing the extended application is generated and the extended application is executed using the new VM. ([Column 12 line 38-67 column 13 line 1-21], The warming pool managers 130 ensure that virtual machine instances are ready to be used by the worker managers 140 when the on-demand code execution system 110 detects an event triggering execution of a task on the on-demand code execution system 110. In the example illustrated in FIG. 1, each warming pool manager 130 manages a corresponding warming pool 130A, which is a group (sometimes referred to as a pool) of pre-initialized and pre-configured virtual machine instances that may be used to execute tasks in response to triggering of those tasks. In some embodiments, the warming pool managers 130 cause virtual machine instances to be booted up on one or more physical computing machines within the on-demand code execution system 110 and added to a corresponding warming pool 130A. For example, each warming pool manager 130 may cause additional instances to be added to the corresponding warming pool 130A based on the available capacity in the corresponding warming pool 130A to service incoming calls. As will be described below, the warming pool managers 130 may further work in conjunction with other components of the on-demand code execution system 110, such as the worker managers 140, to add or otherwise manage instances and/or containers in the warming pools 130A based on received pre-trigger notifications. In some embodiments, the warming pool managers 130 may use both physical computing devices within the on-demand code execution system 110 and one or more virtual machine instance services to acquire and maintain compute capacity that can be used to service calls received by the frontends 120. Further, the on-demand code execution system 110 may comprise one or more logical knobs or switches for controlling (e.g., increasing or decreasing) the available capacity in the warming pools 130A. For example, a system administrator may use such a knob or switch to increase the capacity available (e.g., the number of pre-booted instances) in the warming pools 130A during peak hours. In some embodiments, virtual machine instances in the warming pools 130A can be configured based on a predetermined set of configurations independent from a specific call to execute a task. The predetermined set of configurations can correspond to various types of virtual machine instances to execute tasks. The warming pool managers 130 can optimize types and numbers of virtual machine instances in the warming pools 130A based on one or more metrics related to current or previous task executions. Further, the warming pool managers 130 can establish or modify the types and number of virtual machine instances in the warming pools 130A based on pre-trigger notifications (e.g., by pre-initializing one or more virtual machine instances based on requirements of a task expected to be executed based on a received pre-trigger notification.  [Column 16 line 4-14], If the worker manager 140 determines that the user code associated with the triggered task is not found on any of the instances (e.g., either in a container or the local cache of an instance) in the active pool 140A, the worker manager 140 may determine whether any of the instances in the active pool 140A is currently assigned to the user associated with the triggered task and has compute capacity to handle the triggered task. If there is such an instance, the worker manager 140 may create a new container on the instance and assign the container to execute the triggered task.)

As per claim 3, rejection of claim 1 is incorporated:
Wagner teaches further comprising:
a third determining unit that determines, when the extended application is terminated, whether or not the extended application can reuse the VM, 
wherein in a case that the third determining unit determines that the extended application can reuse the VM, the one or more memories store the VM being used by the extended application without terminating the VM. ([Column 22 line 1-8], The instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks).  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.)

As per claim 4, rejection of claim 3 is incorporated:
Wagner teaches wherein the first determining unit and the third determining unit determine whether or not the extended application can reuse the VM based on information. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks). [Column 12 line 38-67 column 13 line 1-21], As will be described below, the warming pool managers 130 may further work in conjunction with other components of the on-demand code execution system 110, such as the worker managers 140, to add or otherwise manage instances and/or containers in the warming pools 130A based on received pre-trigger notifications. In some embodiments, the warming pool managers 130 may use both physical computing devices within the on-demand code execution system 110 and one or more virtual machine instance services to acquire and maintain compute capacity that can be used to service calls received by the frontends 120. Further, the on-demand code execution system 110 may comprise one or more logical knobs or switches for controlling (e.g., increasing or decreasing) the available capacity in the warming pools 130A. For example, a system administrator may use such a knob or switch to increase the capacity available (e.g., the number of pre-booted instances) in the warming pools 130A during peak hours. In some embodiments, virtual machine instances in the warming pools 130A can be configured based on a predetermined set of configurations independent from a specific call to execute a task. The predetermined set of configurations can correspond to various types of virtual machine instances to execute tasks. The warming pool managers 130 can optimize types and numbers of virtual machine instances in the warming pools 130A based on one or more metrics related to current or previous task executions. Further, the warming pool managers 130 can establish or modify the types and number of virtual machine instances in the warming pools 130A based on pre-trigger notifications (e.g., by pre-initializing one or more virtual machine instances based on requirements of a task expected to be executed based on a received pre-trigger notification.  [Colum 21 line 25-33], When the on-demand code execution system receives a request to execute the program code of a user (a “task”), which specifies one or more computing constraints for executing the program code of the user, the on-demand code execution system may select a virtual machine instance for executing the program code of the user based on the one or more computing constraints specified by the request and cause the program code of the user to be executed on the selected virtual machine instance. [Column 5 line 20-29], The instance allocation unit 186 finds the compute capacity to be used for servicing a request to execute a task. For example, the instance allocation unit 186 identifies a virtual machine instance and/or a container that satisfies any constraints specified by the task and assigns the identified virtual machine instance and/or container to a calling user, an owning user, or the task itself. The instance allocation unit 186 may perform such identification based on the programming language in which the task is written.)

As per claim 5, rejection of claim 14 is incorporated:
Wagner teaches wherein in a case that the extended application determined by the first determining unit that is able to reuse the VM is the same as an extended application which had been executed by a VM stored in the one or more memories, the second determining unit determines that the one or more memories store the VM which can be reused by the extended application. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks). [Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time.  [Column 13 line 40-58], In some embodiments, the virtual machine instances in a warming pool 130A may be used to serve any user's calls. In one embodiment, all the virtual machine instances in a warming pool 130A are configured in the same or substantially similar manner.)

As per claim 6, rejection of claim 14 is incorporated:
Wagner teaches wherein when a function of the extended application determined by the first determining unit that is able to reuse the VM is the same as a function of an extended application which had been executed by a VM stored  in the one or more memories, the second determining unit determines that the one or more memories store the VM which can be reused by the extended application. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated. As a further example, the worker manager 140 may attempt to locate execution environments for different but related virtual tasks in as close a proximity as security parameters for the virtual tasks allow (which security parameters may be established, for example, by a creator of the virtual tasks). [Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time. [Column 13 line 40-58], In some embodiments, the virtual machine instances in a warming pool 130A may be used to serve any user's calls. In one embodiment, all the virtual machine instances in a warming pool 130A are configured in the same or substantially similar manner.)

As per claim 7, rejection of claim 6 is incorporated:
Wagner teaches wherein the function includes processing for registering an icon corresponding to the extended application, servlet processing performed in accordance with an HTTP request made to the extended application from a web browser, and processing performed when the icon is designated. ([Column 6 line 65-67 column 7 line 1-12], The on-demand code execution system 110 may provide the user computing devices 102 with one or more user interfaces, command-line interfaces (CLI), application programming interfaces (API), and/or other programmatic interfaces for generating and uploading user-executable code, invoking the user-provided code (e.g., submitting a request to execute the user codes on the on-demand code execution system 110), scheduling event-based jobs or timed jobs, tracking the user-provided code, and/or viewing other logging or monitoring information related to their requests and/or user codes. Although one or more embodiments may be described herein as using a user interface, it should be appreciated that such embodiments may, additionally or alternatively, use any CLIs, APIs, or other programmatic interfaces.  [Column 9 line 62-67 and column 10 line 1-15], For example, a call may provide the user code of a task along with the request to execute the task. In another example, a call may identify a previously uploaded task by its name or an identifier. In yet another example, code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. The on-demand code execution system 110 may vary its execution strategy for a task based on where the code of the task is available at the time a call for the task is processed. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user. Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. As discussed above, any other protocols, including, for example, HTTP, MQTT, and CoAP, may be used to transfer the message containing a task call to the request interface 122.)

As per claim 8, rejection of claim 1 is incorporated:
Wagner teaches further comprising: 
a detecting unit that detects an occurrence of an event for releasing a VM stored in the one or more memories; and 
a releasing unit that releases a VM stored in the one or more memories in response to the detecting unit detecting the occurrence of the event. ([Column 17 line 40-50], The determination of whether to keep the container and/or the instance running after the task is done executing may be based on a threshold time, the type of the user, average task execution volume of the user, and/or other operating conditions. For example, after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., task execution), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released. In some embodiments, the threshold time passed before a container is torn down is shorter than the threshold time passed before an instance is torn down.)

As per claim 9, rejection of claim 8 is incorporated:
Wagner teaches wherein the event is at least one of the extended application being deactivated and a storage region, in the one or more memories, being used up. ([Column 17 line 23-50], After the task has been executed, the worker manager 140 may tear down the container used to execute the task to free up the resources it occupied to be used for other containers in the instance… The determination of whether to keep the container and/or the instance running after the task is done executing may be based on a threshold time, the type of the user, average task execution volume of the user, and/or other operating conditions. For example, after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., task execution), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released. In some embodiments, the threshold time passed before a container is torn down is shorter than the threshold time passed before an instance is torn down.)

As per claim 10, rejection of claim 1 is incorporated:
Wagner teaches wherein the extended application is activated by an HTTP request from a web browser. ([Column 9 line 62-67 and column 10 line 1-15], For example, a call may provide the user code of a task along with the request to execute the task. In another example, a call may identify a previously uploaded task by its name or an identifier. In yet another example, code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. The on-demand code execution system 110 may vary its execution strategy for a task based on where the code of the task is available at the time a call for the task is processed. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user. Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. As discussed above, any other protocols, including, for example, HTTP, MQTT, and CoAP, may be used to transfer the message containing a task call to the request interface 122.)

As per claim 11, rejection of claim 1 is incorporated:
Wagner teaches wherein the extended application is activated by designating an icon corresponding to the extended application. ([Column 9 line 62-67 and column 10 line 1-15], For example, a call may provide the user code of a task along with the request to execute the task. In another example, a call may identify a previously uploaded task by its name or an identifier. In yet another example, code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution system 110) prior to the request being received by the on-demand code execution system 110. The on-demand code execution system 110 may vary its execution strategy for a task based on where the code of the task is available at the time a call for the task is processed. A request interface of the frontend 120 may receive calls to execute tasks as Hypertext Transfer Protocol Secure (HTTPS) requests from a user. Also, any information (e.g., headers and parameters) included in the HTTPS request may also be processed and utilized when executing a task. As discussed above, any other protocols, including, for example, HTTP, MQTT, and CoAP, may be used to transfer the message containing a task call to the request interface 122.  [Column 6 line 65-67 column 7 line 1-12], The on-demand code execution system 110 may provide the user computing devices 102 with one or more user interfaces, command-line interfaces (CLI), application programming interfaces (API), and/or other programmatic interfaces for generating and uploading user-executable code, invoking the user-provided code (e.g., submitting a request to execute the user codes on the on-demand code execution system 110), scheduling event-based jobs or timed jobs, tracking the user-provided code, and/or viewing other logging or monitoring information related to their requests and/or user codes. Although one or more embodiments may be described herein as using a user interface, it should be appreciated that such embodiments may, additionally or alternatively, use any CLIs, APIs, or other programmatic interfaces.)

As per claim 12, this is a method claim corresponding to the apparatus claim 1.  Therefore, rejected based on similar rationale.

As per claim 13, this is a non-transitory computer-readable storage medium claim corresponding to the apparatus claim 1.  Therefore, rejected based on similar rationale.

As per claim 14, rejection of claim 1 is incorporated:
Wagner teaches further comprising:
a second determining unit that, in a case that the first determining unit has determined that the extended application can reuse the VM, determines whether or not the one or more memories store a VM that can be reused by the extended application. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated.  [Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time. [Column 13 line 40-58], In some embodiments, the virtual machine instances in a warming pool 130A may be used to serve any user's calls. In one embodiment, all the virtual machine instances in a warming pool 130A are configured in the same or substantially similar manner. [Column 16 line 4-14], If the worker manager 140 determines that the user code associated with the triggered task is not found on any of the instances (e.g., either in a container or the local cache of an instance) in the active pool 140A, the worker manager 140 may determine whether any of the instances in the active pool 140A is currently assigned to the user associated with the triggered task and has compute capacity to handle the triggered task. If there is such an instance, the worker manager 140 may create a new container on the instance and assign the container to execute the triggered task.)

As per claim 15, rejection of claim 1 is incorporated:
Wagner teaches wherein, in a case that the first determining unit has determined that the extended application cannot reuse the VM, the control unit generates a VM for executing the extended application and executes the extended application using the generated VM. ([Column 23 line 63-67 column 24 line 1-9], For example, the worker manager 140 may consider each related virtual task as a common task for the purposes of reusing existing execution environments, such that where an execution environment (such as a container) has previously been generated for execution of a first related virtual task, the environment may be reused for execution of a second virtual task rather than being torn down and recreated.  [Column 22 line 1-8], the instance allocation unit 186 may further be configured to “re-use” execution environments (e.g., containers or virtual machines) between different but related virtual tasks, such that an environment previously used to execute a first virtual task that would otherwise be “torn down” or that is not actively processing may be used as an environment for a second, related virtual task.  [Column 2 line 46-63], To enable execution, the on-demand code execution system can include one or more virtual machine instances that are “pre-warmed” or pre-initialized (e.g., booted into an operating system and executing a complete or substantially complete runtime environment). The pre-warmed virtual machine instances can be configured to enable execution of user-defined code, such that the code may be rapidly executed in response to a request to execute the code, without delay caused by initializing the virtual machine instance. Thus, when an execution of a task is triggered, the code corresponding to that task can be executed within a pre-initialized virtual machine in a very short amount of time. [Column 13 line 40-58], In some embodiments, the virtual machine instances in a warming pool 130A may be used to serve any user's calls. In one embodiment, all the virtual machine instances in a warming pool 130A are configured in the same or substantially similar manner. [Column 16 line 4-14], If the worker manager 140 determines that the user code associated with the triggered task is not found on any of the instances (e.g., either in a container or the local cache of an instance) in the active pool 140A, the worker manager 140 may determine whether any of the instances in the active pool 140A is currently assigned to the user associated with the triggered task and has compute capacity to handle the triggered task. If there is such an instance, the worker manager 140 may create a new container on the instance and assign the container to execute the triggered task.  [Column 21 line 45-49], the instance allocation unit 186 may create a new container on the virtual machine instance and load the appropriate language runtime on the container based on the computing constraints specified in the request.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196